Mb. Justice Linsoott delivered the opinion of the court: LeRoy Thompson, the claimant, filed his petition for claim in this court on April 29, 1934, alleging that while he was employed by the State as a maintenance laborer on State Route No. 16 on or about November 7, 1933, and while assisting another employee of the State in loading a picket fence, commonly called a snow fence onto a truck, he strained himself, which strain caused a hernia; that it was accompanied by severe pains; that his foreman had notice at the time of the injury, and that the injury arose out of and in the course of his employment. From the medical testimony introduced, it appears that claimant did suffer a hernia. At the time of the injury, claimant was receiving $3.15 per day and has three children, aged nine years, four years and one and one-half years respectively. His surgeon operated upon him for this injury and he was out of employment thirty weeks. No question arises upon the record as to the law or the facts. Clearly, claimant was under the Compensation Law of Illinois. We find that his surgeon’s and hospital bill have been paid in the sum of $148.00, but claimant has not been paid under the Compensation Act. We, therefore, hold that he is entitled to $13.00 per week for thirty (30) weeks, or a total of $390.00, and recommend to the Legislature that an appropriation for that sum be made to the claimant, LeRoy Thompson.